UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                              No. 11-4301


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

FREDDIE WIGENTON, a/k/a Lil D,

               Defendant - Appellant.


                              No. 11-4302


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

DESHAWN ANDERSON, a/k/a Buddha,

               Defendant - Appellant.


                              No. 11-4303


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

MARVIN WAYNE WILLIAMS, JR.,

               Defendant - Appellant.
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District   Judge.    (1:09-cr-00414-JCC-1, 1:09-cr-00414-JCC-2,
1:09-cr-00414-JCC-3)


Submitted:   June 15, 2012               Decided:   August 3, 2012


Before TRAXLER, Chief Judge, NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul P. Vangellow, PAUL P. VANGELLOW, PC, Falls Church,
Virginia, for Appellant Deshawn Anderson; Alan H. Yamamoto,
Alexandria, Virginia, for Appellant Freddie Wigenton; Matthew A.
Wartel,   Alexandria,   Virginia,  for  Appellant   Marvin  Wayne
Williams, Jr.;      Neil H. MacBride, United States Attorney,
Michael P. Ben'Ary, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Freddie Wigenton, Deshawn Anderson, and Marvin Wayne

Williams,        Jr.     (collectively,       “Appellants”)       appeal     their

convictions and sentences arising out of a drug conspiracy and

drug-related killing.          Finding no error, we affirm.



                                       I.

            As is relevant to this appeal, the evidence presented

at trial, viewed in the light most favorable to the government,

is as follows.          Starting in approximately 2005, Williams was the

source of crack cocaine, powder cocaine, marijuana, and PCP for

a drug distribution business he operated with Annette Sprow.

Sprow sold hundreds of ounces of crack during the conspiracy.

Wigenton     and        Anderson   would      both    purchase     “eight-ball”

quantities of crack from Sprow (roughly 3.5 grams), divide them

into smaller quantities, and resell them.

            During       the   conspiracy,     two    men    robbed   Sprow    at

gunpoint    in    her    apartment,   from    which   she   and   Williams    sold

drugs.     The robbers stole a .38-caliber pistol, a vehicle, and

some drugs that were inside the vehicle.                    Sprow believed she

recognized one of the men, but the other man’s face was covered

with a bandana.           When Williams learned of the robbery, he was

very upset.        He suspected that a man named Kyle Turner was

involved.        Turner and Williams had had a dispute a few weeks

                                          3
earlier,     and    Sprow   told    Williams       that    she     had   seen   Turner

wearing the same hat as the robber whose face had been covered.

Williams stated that he would “take . . . out” the robbers if he

found them.        J.A. 933.

             A “couple of days” after the robbery, Turner asked

Sprow, who was in front of her apartment building, if he could

buy a “dipper,” which is a cigarette dipped in PCP.                         J.A. 480.

Sprow loudly told Turner that she was not selling PCP at that

time.     Williams, who was nearby, called Sprow over to find out

what Turner had said to her.                Sprow then returned upstairs to

her apartment with a friend, Rashourn Niles.

             Shortly thereafter, Reginald Moten walked through the

parking lot behind Sprow’s building with Turner and one other

person.      Moten saw the Appellants standing in the front corner

of the parking lot; they were the only other people he saw in

the area.     As Moten left the lot and walked toward the front of

Sprow’s building, he heard gunshots and saw flashes.                       He quickly

fled.

             Sprow    and   Niles    also      heard    the   shots      from   Sprow’s

third-floor apartment.           Niles looked out of the window and saw

Anderson and Wigenton shooting at Turner, who was lying on the

ground in the parking lot.           Seconds later, all three Appellants

ran   into   the     apartment     along    with    a     fourth    person.      Sprow



                                           4
noticed    that     the    three     Appellants          had    guns,    and    she    heard

Anderson ask Wigenton for more bullets.

            Williams ordered Sprow to drive the other three men

home, and he gave her his gun so that she could get it away from

the apartment.          During the short ride, Sprow heard Anderson ask

Wigenton if he saw “how that MFer’s body shook when he hit the

ground.”    J.A. 490.

            When Sprow returned to her apartment, Williams told

her that he had seen Turner in the parking lot, and that when

Williams    overheard        Turner     say       Sprow’s       name,    Williams      “just

started shooting.”          J.A. 490.         Also shortly after the shooting,

Anderson,       with     Wigenton    present,       told       Jeremiah      Jackson    that

Anderson and two other individuals had just shot someone who had

robbed Sprow.           Anderson reported that he had used a .40-caliber

firearm and that the other two individuals had used .45-caliber

and .38-caliber firearms.

            In     the     next   few   days,       Anderson          also   told    Anthony

Hogan, a former football teammate, that Anderson “had shot a

dude”     and    “unloaded        his   .40-caliber.”                 J.A.   1018,     1021.

Anderson        again     reported      that       two     other        individuals      had

participated in the shooting, one using a .45-caliber firearm

and the other, a .38–caliber.                     Anderson also gave a similar

account    to     Jerome     Waters.       Anderson            told    Waters   that    the



                                              5
individual with the .38-caliber weapon had fired “a couple of

times” before the weapon jammed.              J.A. 944.

            Wigenton also told Waters that authorities were trying

to charge him with the killing but that he had thrown his weapon

into the water.         Wigenton also discussed his participation in

the    shooting     with   Jackson,    telling      him   that     “they    got   to

shooting at somebody” and that Wigenton had later disposed of

the guns by “[t]hr[owing] them off [a] bridge or something.”

J.A. 875.

            The     physical    evidence      collected   from    the   scene     was

consistent with Appellants’ accounts of the killing.                       Manassas

City Police collected several .45-caliber shell casings from the

area at the front corner of the parking lot.                   They also found an

unspent .38-caliber round, a .38-caliber shell casing, and ten

.40-caliber casings in the lot.

            Turner’s autopsy revealed 13 gunshot wounds, and .45-

caliber, .38-caliber, and .40-caliber bullets were all recovered

from     Turner’s    body.       The   medical     examiner       concluded     that

Turner’s death was caused by multiple gunshot wounds and that

lethal     or   potentially      lethal       wounds    were    attributable      to

ammunition of each caliber.

            Following an investigation, the government filed two

single-count      Juvenile     Informations,      one   charging    Anderson      and

one charging Wigenton with the intentional killing of Turner

                                          6
during    the       course   of   a    drug      conspiracy,           in    violation       of    21

U.S.C.A. § 848(e)(1)(A) (West 1999) and 18 U.S.C.A. § 2 (West

2000),    if    they     had    been    adults.               The   government       also    filed

Certifications          To     Proceed    Under               the   Juvenile       Justice        and

Delinquency         Prevention     Act,      see         18    U.S.C.A.     § 5031,     et    seq.

(West 2000 & Supp. 2012).                    The government later successfully

moved to transfer both juveniles to adult prosecution.

               In    December     2009,      a    federal           grand   jury     returned       a

three-count         superseding        indictment              charging      Appellants       with

conspiracy to distribute crack cocaine (Count One), intentional

killing while engaged in drug trafficking (Count Two), and use

of a firearm in connection with conspiracy to distribute crack

cocaine    resulting         in   death       (Count           Three).        Each    Appellant

pleaded not guilty.

               Each    Appellant       filed         a   pre-trial       motion      seeking       to

have his case severed from that of his co-defendants, or for

suppression of his co-defendants’ out-of-court statements.                                        The

district court granted the motions to suppress the statements,

ruling    that        “the   Government          will         be    allowed    to    offer        the

statements of each defendant only against the declarant, and not

against the other two co-defendants.”                          J.A. 138.

               The case then proceeded to trial by jury.                               The jury

returned guilty verdicts for each Appellant on Counts One and

Three    and    a     verdict     of   not       guilty         for   each    on     Count    Two.

                                                 7
Appellants filed various post-trial motions, which the district

court denied.    Each Appellant received sentences of 25 years on

Count One and 25 years on Count Three, to run consecutively.



                                       II.

            Appellants    first    argue            that     the     evidence     was

insufficient    to   support   their    convictions          on    Count   One.    We

disagree.

            Sprow’s testimony about the conspiracy in general and

Appellants’ respective roles in it was sufficient by itself to

sustain the verdict, and her testimony was also corroborated by

other   witnesses.       Appellants         argue     that    in    light    of   the

significant evidence casting doubt upon the credibility of the

government’s witnesses – Sprow, in particular – the evidence

supporting Appellants’ guilt on Count One was not sufficient.

However, the question of a witness’s credibility is one for the

jury to decide.       See United States v. Shipp, 409 F.2d 33, 36

(4th Cir. 1969).

            Appellants    also    argue        with        regard     to    Anderson

specifically that even though Sprow testified she sold drugs to

him, there is no evidence that he redistributed those drugs.

That claim is refuted by the record.                 When asked what Anderson

would sell, Sprow answered “[c]rack.”                J.A. 469.       She testified



                                        8
he   was   buying   the   crack    from       her   “[m]aybe      once   a    week”    in

“[e]ight-ball” quantities. 1        J.A. 470.

            Appellants     also    contend      that     there    was    no   evidence

that it was reasonably foreseeable to Anderson that the quantity

of crack cocaine allegedly distributed in the conspiracy was 50

grams or more.      However, a reasonable jury could easily conclude

that the scope of the conspiracy was reasonably foreseeable to

Anderson.     Sprow testified that Anderson was himself purchasing

eight-balls of crack, which are approximately 3.5 grams each.

And, his involvement in the conspirators’ retribution for the

robbery of the stash house tended to show his awareness that the

operation was significantly larger than the sales he was making.



                                      III.

            Appellants     next     challenge        the    sufficiency        of     the

evidence    on   Count    Three,   which       charged     that    Appellants       used

firearms to murder Turner during and in relation to their drug

distribution conspiracy.           We find this challenge to be without

merit.

            The government presented testimony that Williams had a

prior disagreement with Turner and that Williams told Sprow and

      1
          Although Appellants contend that this evidence was
hearsay, it was evidence of Anderson’s actions, not evidence of
what anyone said.



                                          9
others that he would “take care of” the person responsible for

the robbery, who Williams and Sprow believed to be Turner.                    J.A.

480; see also J.A. 933 (testimony that Williams said he would

“take . . . out” the robbers).               Additionally, Niles testified

that when he looked out of Sprow’s window, he saw Anderson and

Wigenton shooting Turner.            Both Sprow and Niles testified that

moments after the shooting, all three Appellants ran into the

apartment.       Sprow saw that all three had guns, and Niles also

noticed   that    Anderson     was   holding   a     gun.     Additionally,    the

Appellants’ own statements to others implicated them in Turner’s

murder, and their statements were consistent with the physical

and forensic evidence presented at trial.



                                       IV.

           Appellants also maintain that the district court erred

in concluding that the jury, in finding them each guilty on

Count Three, found them guilty of violating 18 U.S.C.A. § 924(j)

(West   Supp.    2012),   as   opposed   to    18    U.S.C.A.    § 924(c)   (West

Supp.   2012).      Appellants       argue    that    while   both   subsections

require proof of a use or carrying of firearms during and in

relation to a drug trafficking crime, § 924(j) also requires

proof of a resulting death.            Appellants contend that the jury

was never instructed that to find Appellants guilty of Count

Three, it would have to find that they used firearms to kill

                                        10
Turner.        That contention, however, is incorrect. 2                         The court

charged that to establish the first element of the crime alleged

in   Count     Three,    the    government         would    need    to    show     that    the

defendants “committed the crime of using a firearm in connection

with the conspiracy to distribute crack cocaine resulting in

death     as    identified      in     counts      one,    two,    and     three    of     the

superseding       indictment.”           J.A.      1408    (emphasis       added).        The

district       court    read    each     of   the    three       counts    to    the   jury.

Counts    Two    and    Three     both    alleged         that    the    Appellants       used

firearms to kill Turner.               No other death was referenced in the

indictment.



                                              V.

               Appellants next argue that the district court erred in

transferring Wigenton and Anderson to adult prosecution.                                    We

review     a    district       court’s    ultimate         decision       to    transfer     a

juvenile to adult status for abuse of discretion, reviewing the

      2
          Because we conclude that the jury was instructed that
it must find that Appellants used firearms to kill Turner in
order to find Appellants guilty of Count Three, we also reject
Appellants’ arguments that the indictment was constructively
amended and that the district court relied on acquitted conduct
in holding Appellants responsible for Turner’s murder at
sentencing. Additionally, as to the acquitted-conduct argument,
it is well established that in determining an appropriate
sentence, a district court may consider conduct for which the
jury returned a not-guilty verdict.       See United States v.
Grubbs, 585 F.3d 793, 798-99 (4th Cir. 2009).



                                              11
underlying factual findings for clear error.                          See United States

v. Robinson, 404 F.3d 850, 858 (4th Cir. 2005).                                We find no

abuse of discretion with regard to either Appellant.

              In determining whether to transfer a juvenile to adult

status, the district court must consider:                         (1) the juvenile’s

age    and    social       background,      (2)    the    nature       of    the    offense

alleged,      (3)    the    extent    and    nature      of   the      juvenile’s     prior

record of delinquency, (4) the juvenile’s current intellectual

development and psychological maturity, (5) the nature of past

treatment      efforts       regarding       the    juvenile        and     his    response

thereto, and (6) the availability of programs designed to treat

the    juvenile’s      behavioral         problems.       See    18     U.S.C.A.     § 5032

(West 2000).          Although the court may decide what weight each

factor       should     have,      “the      nature      of     the       crime     clearly

predominates.”         United States v. Juvenile Male #1, 86 F.3d 1314,

1323 (4th Cir. 1996).

              In determining that Wigenton and Anderson should be

transferred to adult status, the court concluded with regard to

each that five of the six factors weighed in favor of transfer

and that the factor of intellectual development and maturity was

neutral.       At     the   time     of    the    offense,      Wigenton     was    17     and

Anderson just fourteen days short of 17.                        The court found that

both   had    had     family    support      and    neither      had    been      abused   or

neglected.          The court further determined that an intentional

                                             12
killing during a conspiracy to distribute crack is a serious

crime.   The court also noted the Appellants’ extensive juvenile

criminal histories.        Wigenton’s criminal record showed that he

had   twice     been   convicted    as    an     adult    in   Virginia   courts.

Similarly, Anderson had twice been convicted as an adult for

malicious wounding.       Although the court determined that both had

performed poorly academically, it found that they possessed the

cognitive ability to conform their actions to the law.                          The

court determined that the numerous opportunities for treatment

the two had received had not prevented them from continuing to

commit criminal offenses.          Finally, the court concluded that in

light of the Appellants’ ages and extensive criminal histories,

no programs were available to treat their behavioral problems.

In our view, the court’s reasoning was sound, and the court was

well within its discretion with regard to each Appellant.



                                         VI.

           Appellants also contend that the district court erred

in denying their severance motions.              We disagree.

           We review a district court’s denial of a severance

motion for abuse of discretion.                See United States v. Medford,

661 F.3d 746, 753 (4th Cir. 2011).                “There is a preference in

the   federal    system   for   joint      trials    of    defendants     who   are

indicted together.”       Zafiro v. United States, 506 U.S. 534, 537

                                         13
(1993).       Severance is appropriate “only if there is a serious

risk that a joint trial would compromise a specific trial right

of one of the defendants, or prevent the jury from making a

reliable judgment against guilt or innocence.”                         Id. at 539.

                  Here, Appellants maintain that severance was required

to protect their Confrontation Clause rights under Crawford v.

Washington, 541 U.S. 36 (2004), and Bruton v. United States, 391

U.S.    123       (1968),     regarding      their    co-defendants’           out-of-court

admissions.          That is not the case, however.

                  Crawford    establishes      that     the    Confrontation           Clause

prohibits          the   admission      of     testimonial         hearsay       statements

against       a    criminal     defendant      unless      that    defendant         has   the

opportunity to cross-examine the declarant.                        See 541 U.S. at 53-

54.       A       statement     is    testimonial       if    it       was     “made    under

circumstances which would lead an objective witness reasonably

to believe that the statement would be available for use at a

later trial.”            Id. at 52 (internal quotation marks omitted).

The    statements        at   issue   here,     however,      were      made    to     non-law

enforcement witnesses and were not in anticipation of trial.

                  Additionally,       even     assuming       that       non-testimonial

statements          of   co-defendants        can     create       a    Bruton         problem

after    Crawford,        the   admission      of    the     statements        by    the   co-

defendants did not violate Bruton because the statements made no

mention of the names of anyone else involved nor provided a

                                              14
means of identifying them.                         See United States v. Najjar, 300

F.3d 466, 475 (4th Cir. 2002) (“A Bruton problem exists only

where    a    co-defendant’s               statement       on     its      face    implicates    the

defendant.”).             Furthermore, the district court charged the jury

that    each    defendant’s            statements          were       to   be     considered    with

regard       only        to    the    guilt        of     the    defendant         who   made    the

statement.          See Richardson v. Marsh, 481 U.S. 200, 211 (1987)

(holding       that           redaction       of        co-defendant’s            confession,     in

conjunction with proper limiting instruction, prevented Bruton

violation).



                                                   VII.

               Appellants next maintain that, as a matter of law, the

jury’s not-guilty verdict on Count Two precluded conviction on

Count Three.             That is incorrect.                It is well established that

“inconsistent            jury       verdicts       do     not     call      into    question     the

validity            or         legitimacy            of         the         resulting          guilty

verdicts.”          United States v. Green, 599 F.3d 360, 369 (4th Cir.

2010).        Although          Appellants         cite     the    doctrine         of   collateral

estoppel as support for their position, that doctrine applies

only when a factual issue has been determined by a valid and

final        judgment          in      a     prior         action          between       the     same

parties.       See Ashe v. Swenson, 397 U.S. 436, 443 (1970).                                     It



                                                    15
does   not    apply     to    inconsistent         jury   verdicts    in    a     single

trial.    See United States v. Powell, 469 U.S. 57, 68 (1984).



                                          VIII.

             Appellants also argue that the district court erred in

refusing to give the jury a special verdict form offered to the

court by Anderson.             We review a district court’s refusal to

submit a special verdict form requested by a defendant for abuse

of discretion.        See United States v. Udeozor, 515 F.3d 260, 270-

71 (4th Cir. 2008).          We find no abuse here.

             Although        Anderson’s       special     verdict    form        is   not

included in the joint appendix, it appears from the record that

the form indicated that if the jury found a defendant not guilty

on some accounts, it was required to find him not guilty on

others.      Appellants maintain that the district court’s refusal

to use this form “prevented the court from correctly analyzing

the Count 2 acquittal’s effect as a predicate offense on the

Count 3 conviction.”                Appellants’ brief at 66.              As we have

explained, however, a jury’s verdict on one count does not have

a preclusive effect on any other count.                    The district court was

therefore     well    within        its   discretion      in   refusing    to     employ

Anderson’s    form     and     in    having      the   jury    consider    the    counts

separately.



                                            16
                                           IX.

            Appellants also contend that the district court erred

in   admitting      grand      jury        testimony          as    prior     consistent

statements.       We   review    for       abuse       of   discretion       a     district

court’s   decision      to    admit    evidence.            See     United       States    v.

Lighty, 616 F.3d 321, 351 (4th Cir. 2010).                         We discern no abuse

of   discretion     here.        When       an    adverse          party    uses    cross-

examination   to    point     out     apparent         inconsistencies           between   a

witness’s   grand      jury   testimony          and    his    trial       testimony,      as

happened in this case, the “doctrine of completeness” permits

the government to attempt to rehabilitate the witness through

use of other portions of the grand jury testimony consistent

with the witness’s trial testimony to the extent necessary to

prevent   “misunderstanding           or   distortion.”             United       States    v.

Hedgepeth, 418 F.3d 411, 422 (4th Cir. 2005) (internal quotation

marks omitted).



                                           X.

            Appellants next argue that the district court erred in

denying their motion to vacate the guilty verdicts on Counts One

and Three because of the government’s failure to timely disclose

approximately 70 pages of Bureau of Alcohol, Tobacco, Firearms

                                           17
and   Explosives          reports.           The   decision       of    a     district            court

regarding      what       sanction,      if    any,      to   impose        for    a    discovery

violation,      is       reviewed      for    abuse      of   discretion.              See    United

States v. Hastings, 126 F.3d 310, 316 (4th Cir. 1997).                                              We

conclude that the district court was well within its discretion

in denying Appellants’ motion.

               In    so       doing,   the    district        court    observed          that      the

pages at issue were made available for review 11 days prior to

trial    and    that      Appellants         had    adequate      time       to    review         them

before    trial.              Additionally,        the    court       noted       that       it    was

represented to the court that Williams’ attorney actually did

review   them       at    the     United     States      Attorney’s         Office       and      that

defense counsel had divided document reviewing responsibilities

and shared the information they obtained from their reviews.

The court added that although Appellants contend that the pages

were Brady material, see Brady v. Maryland, 373 U.S. 83 (1963),

they did “not even approach the level of materiality necessary

for   Brady     to       be    implicated.”           J.A.    1563.          On    appeal,         the

Appellants offer no significant challenge to any of the district

court’s analysis.



                                               XI.

               In sum, finding no error, we affirm the Appellants’

convictions         and       sentences.       We     dispense        with     oral      argument

                                               18
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid in

the decisional process.



                                                        AFFIRMED




                               19